DETAILED ACTION

This Office action is in response to Applicant’s amendment filed May 3, 2021.  Applicant has amended claims 1 and 10-12.  Claims 2-5 have been cancelled.  Currently, claims 1 and 6-17 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210128.

The objection of claims 10-13 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1 and 6-17 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2014/0290694, is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive.
Applicant argues that Uchiyama et al, US 2014/0290694, does not teach or suggest in general spray droplets comprising less than about 5% by weight of a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 9, 2021